Title: From John Adams to the President of Congress, No. 18, 27 October 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Amsterdam October 27 1780
     
     It seems to be now certain, that Some of Mr. Laurens Papers were taken with him. There have been Sent to his most Serene Highness the Prince of orange, Copies of Letters from Mr. De Neufville, Mr. Gillon, Mr. Stockton and Col. Derrick, and a Copy of the Plan of a Treaty projected between the City of Amsterdam and Mr. W. Lee.
     The Prince was much affected, at the Sight of those Papers, and laid them before their noble and grand Mightinesses, the States of Holland and Westfriesland. One Gentleman at least was present, who was concerned in the Transaction with Mr. Lee, who handsomely avowed the Measure. The Regency of Amsterdam, have Since given in Writing an unanimous Avowal of it, and of their determination to support it. The Letters of Mr. De Neufville and Mr. Gillon are Said to be decent and well guarded. So that upon the whole, it Seems to be rather a fortunate Event that these Papers, have been publickly produced. I wish I could Say the Same of Mr. Laurens’s Captivity but I cannot. The Rigour of his Imprisonment, and the severity of their Behaviour towards him, are not at all abated.
     I have the Honour to be &c.
    